Citation Nr: 0809467	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  98-10 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of concussion 
with headaches and cognitive deficits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The veteran had initial active duty training from February 
1982 to June 1982 and served in a reserve component from 1982 
to 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In that decision, the RO denied the veteran's claim 
for service connection for residuals of concussion with 
headaches and cognitive deficits.

The Board notes that in a February 2008 written statement, 
the veteran made a claim for increased ratings for his 
service-connected neck and back disabilities.  As these 
claims have not been adjudicated by the RO, they are not 
before the Board; hence, they are referred to the RO for 
appropriate action.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the veteran's claim for service connection for residuals of 
concussion with headaches and cognitive deficits.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

The record indicates the veteran reported to a private 
physician in August 2002 that he was receiving Supplemental 
Security Income (SSI) disability benefits from the Social 
Security Administration (SSA).  No such records are present 
in the claims file, however.  As records associated with the 
veteran's SSA award could be relevant to the claim on appeal, 
any available medical or other records associated with the 
veteran's reported SSA disability benefits award should be 
obtained and associated with the veteran's claims file.  The 
Board notes that once VA is put on notice that the veteran is 
in receipt of SSA benefits, VA has a duty to obtain the 
records associated with that decision.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  

Review of the veteran's claims file reflects multiple 
statements by the veteran that he was involved in automobile 
accidents in March 1975 and November 1979, prior to his time 
in service.  Medical records associated with the claims file 
reflect treatment for the March 1975 accident.  However, 
although records were requested from both Parker Brady 
Memorial, the hospital at which the veteran was treated 
following the 1979 accident, and the state highway patrol 
that reported the accident, no such records have been 
associated with the file.  The Board notes in particular that 
the hospital has responded that it "cannot locate 
information requested."  It does not appear, however, that 
the veteran has been notified of the unavailability of these 
records, pursuant to 38 C.F.R. § 3.159(e) (2007).  Similarly, 
although records of the accident were requested from the Ohio 
State Highway Patrol, no response has been received to that 
request.  

On remand, the veteran should be notified that no records of 
his reported treatment at Parker Brady Memorial are 
available.  He should be provided the opportunity to submit 
any records in his possession related to treatment following 
the November 1979 accident, such as medical records, 
insurance claims, or accident reports.  Further, records 
concerning the accident should again be sought from the Ohio 
State Highway Patrol.  Any such records obtained should be 
associated with the veteran's claims file.  If further effort 
reveals that no such records are available, a formal finding 
of unavailability should be made and the veteran notified 
that no accident records are available pursuant to 38 C.F.R. 
§ 3.159(e). 

Review of the veteran's service medical records reflects 
documentation in the veteran's enlistment medical examination 
of the 1975 automobile accident (although it was identified 
at that time as having occurred in 1974).  The medical 
examiner at the time noted that the veteran had no seizures, 
headaches, or dizziness as a result of the 1975 injury.  No 
mention is made, however, of the second, more serious 
accident in which the veteran was involved in November 1979.  
The record also contains documentation of the August 1984 
incident that the veteran is claiming caused concussion, 
resulting in headaches and cognitive deficits.  Reports from 
the accident indicate that the veteran was struck from behind 
by a truck that backed up into him, knocking him down.  
Although the veteran has claimed that he was knocked 
unconscious by the impact, there is no evidence in the record 
to indicate that he lost consciousness.  The police report 
indicates that the veteran had "minor visible" injuries and 
appeared "apparently normal" but does not mention loss of 
consciousness.  Similarly, the ambulance service report noted 
that the veteran complained of pain in his head and neck.  
The hospital report also notes the veteran's stiff neck and 
headache but documents no loss of consciousness.  
Radiological evaluation conducted at the hospital revealed a 
normal skull.  An August 1984 statement of medical 
examination and duty status, contained in the veteran's 
service medical records, identified the veteran's injuries as 
concussion and whiplash with lower back pain.  Again, no loss 
of consciousness was mentioned.

Review of relevant post-service medical evidence reflects 
private medical records of the veteran's treatment at the 
Brain Injury Clinic at the Ohio State University Hospital.  A 
May 1996 treatment report from the Brain Injury Clinic 
documents a history of traumatic brain injury with cognitive 
behavioral side effects.  Other private medical records from 
May 1999 reflect the veteran's report that after the November 
1979 injury, he "acted 'crazy' for a period of time" and 
began experiencing blackouts after drinking.  Similarly, the 
April 2001 report of VA examination notes that the veteran 
attributed his neurological problems to the November 1979 
accident, not the August 1984 in-service injury, stating that 
he "was just unaware of the fact that they were present 
until much later on."  The VA examiner diagnosed the veteran 
with receptive aphasia with moderate severity, short-term 
memory loss, and organic brain syndrome.  He concluded that 
all the above disabilities were caused by the November 1979 
accident alone and bore no relation to the August 1984 
injury.

The Board notes that pursuant to statutory provisions, every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; see also 38 
C.F.R. § 3.304(b); Wagner v. Principi, 370 F. 3d 1089 (Fed. 
Cir. 2004); VAOPGCPREC 3-2003 (2003) (holding that to rebut 
the presumption of sound condition under 38 U.S.C.A. § 1111, 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service).  

A pre-existing disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2007).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  Temporary or intermittent 
flare-ups during service of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

The Board is unable, however, to determine with any degree of 
certainty whether the veteran's residuals of concussion with 
headaches and cognitive deficits were extant at the time of 
his entry onto the 1984 service period in question.  Although 
the veteran is competent to testify as to the occurrence of 
the November 1979 accident, as a layperson without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter, 
such as the existence of a medical disability resulting from 
the accident.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Similarly, the Board is not 
at liberty to assess whether the veteran's November 1979 
injuries contributed in whole or in part to his current 
disabilities.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991) (VA adjudicators may consider only independent medical 
evidence to support their findings; they may not rely on 
their own unsubstantiated medical conclusions).  For these 
reasons, the Board concludes that the veteran's own report of 
the etiology of his conditions has no probative value.

Therefore, the Board finds that the claims file should be 
forwarded to the examiner who conducted the April 2001 VA 
examination for a supplemental medical opinion regarding the 
veteran's claim for service connection for residuals of 
concussion with headaches and cognitive deficits.  The 
examiner should review the veteran's entire claims file, to 
include any records obtained pursuant to this remand, and 
render an opinion as to whether there is clear evidence in 
the record showing that the veteran's diagnosed neurological 
disabilities are the result of injuries he suffered in the 
November 1979 automobile accident, prior to his military 
service.  Further, if the veteran's neurological disabilities 
are found to have resulted from the November 1979 accident, 
the examiner should opine as to whether there is clear and 
unmistakable evidence that those injuries were not worsened 
by the August 1984 injury.  If further consultation with a 
specialist or physical examination of the veteran is 
necessary, such should be undertaken and any findings 
included in the examiner's final report. 

If further examination is required, the veteran should be 
aware that failure to report to the scheduled examination, 
without good cause, could result in a denial of his claim.  
See 38 C.F.R. § 3.655(b) (2007).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve VA of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, VA should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information and, if necessary, 
authorization to enable VA to obtain 
any additional pertinent evidence not 
currently of record.  The veteran 
should also be invited to submit any 
pertinent evidence in his possession, 
particularly evidence relating to the 
November 1979 automobile accident in 
which he was injured.  The originating 
agency should explain the type of 
evidence VA will attempt to obtain as 
well as the type of evidence that is 
the veteran's ultimate responsibility 
to submit.  The letter should clearly 
explain to the veteran that he has a 
full one-year period to respond 
(although VA may decide the claim 
within the one-year period).  

2.  Any medical or other records relied 
upon by SSA in granting the veteran 
disability benefits should be sought.  
The procedures set forth in 38 C.F.R. 
§ 3.159(c) (2007) regarding requesting 
records from Federal facilities must be 
followed.  All records and/or responses 
received should be associated with the 
claims file.

3.  The veteran should be notified of 
the unavailability of records from 
Parker Brady Memorial concerning his 
November 1979 automobile accident, 
pursuant to 38 C.F.R § 3.159(e) (2007).

4.  Any available records must be 
sought from the Ohio State Highway 
Patrol pertaining to the veteran's 
reported November 1979 automobile 
accident.  The procedures set forth in 
38 C.F.R. § 3.159(c) (2007) regarding 
requesting records must be followed.  
All records and/or responses received 
should be associated with the claims 
file.  If further efforts reveal that 
no such records are available, the 
veteran should be notified of their 
unavailability pursuant to 38 C.F.R 
§ 3.159(e) (2007).

5.  Following the development above, 
the veteran's claims file should be 
provided to the physician who conducted 
the April 2001 VA examination for the 
preparation of a supplemental medical 
opinion.  The examiner should 
thoroughly review the veteran's claims 
file, including all records received 
pursuant to this remand, and provide an 
opinion as to whether there is clear 
evidence in the record showing that the 
veteran's diagnosed neurological 
disabilities are the result of any 
injuries he suffered in the November 
1979 automobile accident.  If the 
veteran's neurological disabilities are 
found to have resulted from the 
November 1979 accident, the examiner 
should opine as to whether there is 
clear and unmistakable evidence that 
those disabilities were not worsened by 
the August 1984 injury.  

The examiner should provide reasons and 
an explanation for all opinions.  If 
consultation with a specialist is 
necessary, such should be undertaken 
and such findings included in the 
examiner's final report.

The veteran should be provided a VA 
medical examination if such examination 
is needed to answer the questions posed 
above or in the event that the 2001 
examiner is not available.

6.  The adjudicator should ensure that 
the opinion complies with this remand 
and the questions presented in the 
opinion request..  If a report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

7. After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claim on appeal should be 
adjudicated in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal is not 
granted, the veteran and his 
representative must be furnished an 
appropriate supplemental statement of 
the case and afforded the appropriate 
time period for response before the 
claims file is returned to the Board 
for further appellate consideration.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

